Name: 2002/629/JHA: Council Framework Decision of 19 July 2002 on combating trafficking in human beings
 Type: Decision_FRAMW
 Subject Matter: criminal law;  organisation of work and working conditions;  executive power and public service;  social affairs;  social framework
 Date Published: 2002-08-01

 Avis juridique important|32002F06292002/629/JHA: Council Framework Decision of 19 July 2002 on combating trafficking in human beings Official Journal L 203 , 01/08/2002 P. 0001 - 0004Council Framework Decisionof 19 July 2002on combating trafficking in human beings(2002/629/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 29, Article 31(e) and Article 34(2)(b) thereof,Having regard to the proposal of the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Action Plan of the Council and the Commission on how best to implement the provisions of the Treaty of Amsterdam on an area of freedom, security and justice(3), the Tampere European Council on 15 and 16 October 1999, the Santa Maria da Feira European Council on 19 and 20 June 2000, as listed in the Scoreboard, and the European Parliament in its Resolution of 19 May 2000 on the communication from the Commission "for further actions in the fight against trafficking in women" indicate or call for legislative action against trafficking in human beings, including common definitions, incriminations and sanctions.(2) Council Joint Action 97/154/JHA of 24 February 1997 concerning action to combat trafficking in human beings and sexual exploitation of children(4) needs to be followed by further legislative action addressing the divergence of legal approaches in the Member States and contributing to the development of an efficient judicial and law enforcement cooperation against trafficking in human beings.(3) Trafficking in human beings comprises serious violations of fundamental human rights and human dignity and involves ruthless practices such as the abuse and deception of vulnerable persons, as well as the use of violence, threats, debt bondage and coercion.(4) The UN protocol to prevent, suppress and punish trafficking in persons, especially women and children, supplementing the UN Convention against transnational organised crimes, represents a decisive step towards international cooperation in this field.(5) Children are more vulnerable and are therefore at greater risk of falling victim to trafficking.(6) The important work performed by international organisations, in particular the UN, must be complemented by that of the European Union.(7) It is necessary that the serious criminal offence of trafficking in human beings be addressed not only through individual action by each Member State but by a comprehensive approach in which the definition of constituent elements of criminal law common to all Member States, including effective, proportionate and dissuasive sanctions, forms an integral part. In accordance with the principles of subsidiarity and proportionality, this Framework Decision confines itself to the minimum required in order to achieve those objectives at European level and does not go beyond what is necessary for that purpose.(8) It is necessary to introduce sanctions on perpetrators sufficiently severe to allow for trafficking in human beings to be included within the scope of instruments already adopted for the purpose of combating organised crime such as Council Joint Action 98/699/JHA of 3 December 1998 on money laundering, the identification, tracing, freezing, seizing and confiscation of the instrumentalities and the proceeds from crime(5) and Council Joint Action 98/733/JHA of 21 December 1998 on making it a criminal offence to participate in a criminal organisation in the Member States of the European Union(6).(9) This Framework Decision should contribute to the fight against and prevention of trafficking in human beings by complementing the instruments adopted in this area such as Council Joint Action 96/700/JHA of 29 November 1996 establishing an incentive and exchange programme for persons responsible for combating trade in human beings and sexual exploitation of children (STOP)(7), Council Joint Action 96/748/JHA of 16 December 1996 extending the mandate given to the Europol Drugs Unit(8), Decision No 293/2000/EC of the European Parliament and of the Council of 24 January 2000 adopting a programme of Community action (the Daphne programme) (2000 to 2003) on preventive measures to fight violence against children, young persons and women(9), Council Joint Action 98/428/JHA of 29 June 1998 on the creation of a European Judicial Network(10), Council Joint Action 96/277/JHA of 22 April 1996 concerning a framework for the exchange of liaison magistrates to improve judicial cooperation between the Member States of the European Union(11) and Council Joint Action 98/427/JHA of 29 June 1998 on good practice in mutual legal assistance in criminal matters(12).(10) Council Joint Action 97/154/JHA should accordingly cease to apply in so far as it concerns trafficking in human beings,HAS ADOPTED THIS FRAMEWORK DECISION:Article 1Offences concerning trafficking in human beings for the purposes of labour exploitation or sexual exploitation1. Each Member State shall take the necessary measures to ensure that the following acts are punishable:the recruitment, transportation, transfer, harbouring, subsequent reception of a person, including exchange or transfer of control over that person, where:(a) use is made of coercion, force or threat, including abduction, or(b) use is made of deceit or fraud, or(c) there is an abuse of authority or of a position of vulnerability, which is such that the person has no real and acceptable alternative but to submit to the abuse involved, or(d) payments or benefits are given or received to achieve the consent of a person having control over another personfor the purpose of exploitation of that person's labour or services, including at least forced or compulsory labour or services, slavery or practices similar to slavery or servitude, orfor the purpose of the exploitation of the prostitution of others or other forms of sexual exploitation, including in pornography.2. The consent of a victim of trafficking in human beings to the exploitation, intended or actual, shall be irrelevant where any of the means set forth in paragraph 1 have been used.3. When the conduct referred to in paragraph 1 involves a child, it shall be a punishable trafficking offence even if none of the means set forth in paragraph 1 have been used.4. For the purpose of this Framework Decision, "child" shall mean any person below 18 years of age.Article 2Instigation, aiding, abetting and attemptEach Member State shall take the necessary measures to ensure that the instigation of, aiding, abetting or attempt to commit an offence referred to in Article 1 is punishable.Article 3Penalties1. Each Member State shall take the necessary measures to ensure that an offence referred to in Articles 1 and 2 is punishable by effective, proportionate and dissuasive criminal penalties, which may entail extradition.2. Each Member State shall take the necessary measures to ensure that an offence referred to in Article 1 is punishable by terms of imprisonment with a maximum penalty that is not less than eight years where it has been committed in any of the following circumstances:(a) the offence has deliberately or by gross negligence endangered the life of the victim;(b) the offence has been committed against a victim who was particularly vulnerable. A victim shall be considered to have been particularly vulnerable at least when the victim was under the age of sexual majority under national law and the offence has been committed for the purpose of the exploitation of the prostitution of others or other forms of sexual exploitation, including pornography;(c) the offence has been committed by use of serious violence or has caused particularly serious harm to the victim;(d) the offence has been committed within the framework of a criminal organisation as defined in Joint Action 98/733/JHA, apart from the penalty level referred to therein.Article 4Liability of legal persons1. Each Member State shall take the necessary measures to ensure that legal persons can be held liable for an offence referred to in Articles 1 and 2, committed for their benefit by any person, acting either individually or as part of an organ of the legal person, who has a leading position within the legal person, based on:(a) a power of representation of the legal person, or(b) an authority to take decisions on behalf of the legal person, or(c) an authority to exercise control within the legal person.2. Apart from the cases already provided for in paragraph 1, each Member State shall take the necessary measures to ensure that legal persons can be held liable where the lack of supervision or control by a person referred to in paragraph 1 have rendered possible the commission of an offence referred to in Articles 1 and 2 for the benefit of that legal person by a person under its authority.3. Liability of legal persons under paragraphs 1 and 2 shall not exclude criminal proceedings against natural persons who are perpetrators, instigators or accessories in an offence referred to in Articles 1 and 2.4. For the purpose of this Framework Decision, legal person shall mean any entity having such status under the applicable law, except for States or other public bodies in the exercise of State authority and for public international organisations.Article 5Sanctions on legal personsEach Member State shall take the necessary measures to ensure that a legal person held liable pursuant to Article 4 is punishable by effective, proportionate and dissuasive sanctions, which shall include criminal or non-criminal fines and may include other sanctions, such as:(a) exclusion from entitlement to public benefits or aid, or(b) temporary or permanent disqualification from the practice of commercial activities, or(c) placing under judicial supervision, or(d) a judicial winding-up order, or(e) temporary or permanent closure of establishments which have been used for committing the offence.Article 6Jurisdiction and prosecution1. Each Member State shall take the necessary measures to establish its jurisdiction over an offence referred to in Articles 1 and 2 where:(a) the offence is committed in whole or in part within its territory, or(b) the offender is one of its nationals, or(c) the offence is committed for the benefit of a legal person established in the territory of that Member State.2. A Member State may decide that it will not apply or that it will apply only in specific cases or circumstances, the jurisdiction rules set out in paragraphs 1(b) and 1(c) as far as the offence is committed outside its territory.3. A Member State which, under its laws, does not extradite its own nationals shall take the necessary measures to establish its jurisdiction over and to prosecute, where appropriate, an offence referred to in Articles 1 and 2 when it is committed by its own nationals outside its territory.4. Member States shall inform the General Secretariat of the Council and the Commission accordingly where they decide to apply paragraph 2, where appropriate with an indication of the specific cases or circumstances in which the decision applies.Article 7Protection of and assistance to victims1. Member States shall establish that investigations into or prosecution of offences covered by this Framework Decision shall not be dependent on the report or accusation made by a person subjected to the offence, at least in cases where Article 6(1)(a) applies.2. Children who are victims of an offence referred to in Article 1 should be considered as particularly vulnerable victims pursuant to Article 2(2), Article 8(4) and Article 14(1) of Council Framework Decision 2001/220/JHA of 15 March 2001 on the standing of victims in criminal proceedings(13).3. Where the victim is a child, each Member State shall take the measures possible to ensure appropriate assistance for his or her family. In particular, each Member State shall, where appropriate and possible, apply Article 4 of Framework Decision 2001/220/JHA to the family referred to.Article 8Territorial scopeThis Framework Decision shall apply to Gibraltar.Article 9Application of Joint Action 97/154/JHAJoint Action 97/154/JHA shall cease to apply in so far as it concerns trafficking in human beings.Article 10Implementation1. Member States shall take the necessary measures to comply with this Framework Decision before 1 August 2004.2. By the date referred to in paragraph 1, Member States shall transmit to the General Secretariat of the Council and to the Commission the text of the provisions transposing into their national law the obligations imposed on them under this Framework Decision. The Council will, by 1 August 2005 at the latest, on the basis of a report established on the basis of this information and a written report transmitted by the Commission, assess the extent to which Member States have taken the necessary measures in order to comply with this Framework Decision.Article 11Entry into forceThis Framework Decision shall enter into force on the day of its publication in the Official Journal.Done at Brussels, 19 July 2002.For the CouncilThe PresidentT. Pedersen(1) OJ C 62 E, 27.2.2001, p. 324.(2) OJ C 35 E, 28.2.2002, p. 114.(3) OJ C 19, 23.1.1999, p. 1.(4) OJ L 63, 4.3.1997, p. 2.(5) OJ L 333, 9.12.1998, p. 1. Joint Action as last amended by Framework Decision 2001/500/JHA (OJ L 182, 5.7.2001, p. 1).(6) OJ L 351, 29.12.1998, p. 1.(7) OJ L 322, 12.12.1996, p. 7.(8) OJ L 342, 31.12.1996, p. 4.(9) OJ L 34, 9.2.2000, p. 1.(10) OJ L 191, 7.7.1998, p. 4.(11) OJ L 105, 27.4.1996, p. 1.(12) OJ L 191, 7.7.1998, p. 1.(13) OJ L 82, 22.3.2001, p. 1.